                  Case 15-00666-jw    Doc 42-1 Filed 02/17/20 Entered 02/17/20 11:11:52 Desc
Label Matrix for local noticing           ALLTEL
                                          MAILING MATRIX Page 1 of 2         ATTORNEY GENERAL OF UNITED STATES
0420-3                                    1001 TECHNOLOGY DRIVE                          950 PENNSYLVANIA AVE, NW
Case 15-00666-jw                          Little Rock AR 72223-5943                      Washington DC 20530-0001
District of South Carolina
Columbia
Mon Feb 17 11:01:11 EST 2020
American InfoSource LP as agent for       BARNWELL COUNTY HOSPITAL                       BARNWELL COUNTY TREASURER
Verizon                                   811 REYNOLDS RD                                57 WALL STREET, ROOM 123
PO Box 248838                             Barnwell SC 29812-1555                         Barnwell SC 29812-1670
Oklahoma City, OK 73124-8838


Sabrina E Burgess                         Glenn Douglas Curry                            (p)INTERNAL REVENUE SERVICE
Sherpy & Jones, P.A.                      625 Summer Crest Road                          CENTRALIZED INSOLVENCY OPERATIONS
PO Box 2599                               Columbia, SC 29223-7883                        PO BOX 7346
Lexington, SC 29071-2599                                                                 PHILADELPHIA PA 19101-7346


IRS                                       Eugene B. McLeod III                           Jason T. Moss
PO BOX 7346                               Document Control-Bankruptcy                    Moss & Associates, Attorneys, P.A.
Philadelphia PA 19101-7346                P.O. Box 995                                   816 Elmwood Avenue
                                          29202-0995                                     Columbia, SC 29201-2027
                                          Columbia, SC 29202-0995

SC DEPT OF REVENUE                        (p)SC DEPARTMENT OF EMPLOYMENT AND WORKFORCE   SC STUDENT LOAN
PO BOX 12265                              PO BOX 8597                                    8906 TWO NOTCH ROAD
Columbia SC 29211-2265                    COLUMBIA SC 29202-8597                         Columbia SC 29223-6366



SCDEW                                     (p)SOUTHERN MANAGEMENT                         SRP FEDERAL CREDIT UNION
P.O. Box 8597                             PO BOX 1947                                    10660 DUNBARTON BLVD
Columbia, SC 29202-8597                   GREENVILLE SC 29602-1947                       Barnwell SC 29812-1490



(p)SRP FEDERAL CREDIT UNION               South Carolina Department of Employment and    South Carolina Dept. of Employment & Workfor
PO BOX 6730                               R. E. David Building                           P.O. Box 8597
NORTH AUGUSTA SC 29861-6730               P.O. Box 8597                                  Columbia, SC 29202-8597
                                          Columbia, SC 29202-8597


William K. Stephenson Jr.                 US Trustee’s Office                            U.S. DEPARTMENT OF EDUCATION NATIONAL PAYMEN
PO Box 8477                               Strom Thurmond Federal Building                P O BOX 790336
Columbia, SC 29202-8477                   1835 Assembly Street                           ST. LOUIS, MO 63179-0336
                                          Suite 953
                                          Columbia, SC 29201-2448

US ATTORNEY’S OFFICE                      US Department of Education                     US Dept of Education
ATTN DOUG BARNETT                         P O Box 16448                                  PO Box 16448
1441 MAIN ST STE 500                      Saint Paul, MN 55116-0448                      St. Paul, MN 55116-0448
Columbia SC 29201-2862


VERIZON WIRELESS                          VERIZON WIRELESS
1 VERIZON PLAZA                           PO BOX 26055
Alpharetta GA 30004-8510                  Minneapolis MN 55426-0055
                  Case 15-00666-jw            Doc 42-1 Filed 02/17/20 Entered 02/17/20 11:11:52                               Desc
                                                  MAILING MATRIX Page 2 of 2
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


IRS                                                  SC EMPLOYMENT AND WORKFORCE                          SOUTHERN FINANCE
1835 ASSEMBLY STREET, MDP 39, ROOM 469               ATTN: BPC COLLECTIONS, RM 130                        78 BURR STREET
ATTN: INSOLVENCY UNIT                                PO BOX 2644                                          Barnwell SC 29812
Columbia SC 29201                                    Columbia SC 29202


SRP FEDERAL CREDIT UNION
PO BOX 6730
North Augusta SC 29861




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)SRP Federal Credit Union                          End of Label Matrix
                                                     Mailable recipients    28
                                                     Bypassed recipients     1
                                                     Total                  29
